Citation Nr: 0205672	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  94-06 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left orchiopexy with testalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to May 
1985 and from December 1985 to February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) following April 1994 and May 1994 decisions of the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, among other things, granted 
service connection for a left orchiopexy with testalgia and 
evaluated it as non compensably disabling, effective from 
February 24, 1993.  In September 1995, a hearing officer 
granted a higher 10 percent rating, effective from 
February 24, 1993.  In November 1998, the Board, among other 
things, granted an earlier effective date of March 9, 1992, 
for the award of service connection for a left orchiopexy 
with testalgia and remanded the higher evaluation issue for 
further evidentiary development.  In March 1999, the RO 
implemented the Board's November 1998 decision and assigned 
an effective date of March 9, 1992, for the award of the 10 
percent disability rating for the veteran's service connected 
left orchiopexy with testalgia.

Initially, the Board notes that its November 1998 remand 
referred to the above issue as involving the question of 
entitlement to an increased rating.  However, the United 
States Court of Appeals for Veterans Claims (Court) has since 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later-filed claims 
for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the issue on 
appeal as set forth on the title page of this decision.



FINDING OF FACT

The veteran's left orchiopexy with testalgia is manifested by 
chronic pain and tenderness with episodic flare-ups; it is 
not manifested by adverse tubercular symptomology, urinary 
tract infections, atrophy of both testis, loss of both 
testis, and/or symptomatic scarring.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent a left orchiopexy with testalgia are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.88b, 4.89, 4.115a (1993); 
38 C.F.R. §§ 4.88b, 4.89, 4.115a, 4.115b, 4.118, Diagnostic 
Codes 7523, 7524, 7525, 7803, 7804, 7805, 8728, and 8730 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board recognizes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  Pertinent 
regulations (which implement the VCAA but, with the exception 
of the provision governing claims to reopen on the basis of 
new and material evidence, do not create any additional 
rights) were promulgated.  Except as otherwise provided, 
these regulations also are effective November 9, 2000.  See 
66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be promulgated 
at 38 C.F.R. §§ 3.102, 3.156, and 3.159).

The Board finds that, while the record does not reflect that 
the RO explicitly considered the VCAA and its implementing 
regulations in adjudicating the claim, the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim because the requirements of the new law have 
been satisfied.

By the RO decision, the statement of the case, the 
supplemental statement of the case, and correspondence with 
the veteran, the veteran has been notified of the laws and 
regulations governing his claim and the reasons for the 
determinations made regarding his claim.  Hence, he has been 
informed of the information and evidence necessary to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

Moreover, the RO has made reasonable and appropriate efforts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  Additionally, it appears that all 
existing and pertinent evidence identified by the veteran as 
relative to the claim has been obtained and associated with 
the claims' file.  In addition, the veteran has undergone a 
contemporaneous VA examination.  Furthermore, there is no 
indication that there is additional outstanding evidence that 
is necessary for a fair adjudication of the issue on appeal.

Under these circumstances, the Board finds that adjudication 
of the claim at this juncture, without first remanding the 
claim for the RO to explicitly consider the new law and 
regulations, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (1992).


Reasons for Appeal

As to the reasons for appeal, the veteran and his 
representative contend that the veteran experiences increased 
adverse symptomatology due to his orchiopexy with testalgia 
that in turn warrants a higher evaluation.  Specifically, 
they reported that the veteran's service connected disability 
causes chronic pain with periodic flare-ups three to four 
days a week as well a chronic restriction on the veteran's 
physical activities.  It is also requested that the veteran 
be afforded the benefit of the doubt.

Statement of Facts

VA and/or private treatment records, dated from March 1992 to 
December 1999, were obtained by the RO.  These records show 
the veteran's periodic complaints, diagnoses, and/or 
treatment for left testicle/scrotum/flank tenderness and/or 
pain, but not swelling.  See VA treatment records dated in 
March 1992, May 1992, July 1992, December 1993, August 1994, 
October 1994, May 1997, June 1997, July 1997, and August 
1997; private treatment records from Hugh Hodsman, M.D., 
dated in November 1993, January 1994, April 1994, May 1994, 
October 1994, and January 1995; and June 1994 letter from 
Arthur B. Warshawsky, M.D..  The above treatment records 
noted that the veteran was treated with over-the-counter 
anti-pain and anti-inflammatory medications, as well as a 
support devise, with some relief.  See VA treatment records 
dated in June 1997 and August 1997.

As to the severity of the veteran's adverse symptomology, the 
treatment records note that the veteran reported a history of 
chronic episodic pain since 1983, periodic pain for ten 
years, and chronic pain since 1983.  See VA treatment record 
dated October 1994; and private treatment records from Dr. 
Hodsman dated in November 1993, January 1994, May 1994, and 
January 1995.  The record also shows the veteran being 
diagnosed with "chronic" testalgia (see VA treatment record 
dated in July 1992), pain in the scrotum (see VA treatment 
record dated in December 1993), long standing groin pain (see 
VA treatment record dated in June 1997), and left groin and 
scrotal pain (see VA treatment record dated in July 1997).

It was also noted that the veteran had sought treatment 
because of testicle pain four times in the last six months, 
had had pain for two days, and had had pain for three days.  
See VA treatment records dated in December 1993, June 1997, 
and August 1997.  Other medical records noted that, while the 
veteran complained of pain, the left testes was not painful 
(see VA treatment record dated in March 1992), the testicle 
was of normal size and consistency (see VA treatment record 
dated in January 1994), and there was no left testicle 
tenderness (see VA treatment record dated in April 1994).

The treatment records also show periodic complaints and/or 
treatment for gastrointestinal and/or voiding problems 
reported to be secondary to the catheterization the veteran 
underwent while hospitalized for knee surgery and the anti-
pain medication the veteran took because of knee pain.  See 
private treatment records from Dr. Hodsman dated in October 
1994, January 1995, February 1995, and May 1995.  The 
diagnoses included gastritis, prostatitis, and/or an ulcer.  
Id.

At the veteran's September 1993 VA examination, after noting 
the veteran's in-service treatment and the fact that he had 
fathered two children since his last VA examination, the 
veteran complained of increased frequency and severity of 
left testicle pain since his last VA examination.  
Specifically, he reported having discomfort three to four 
times a month lasting three to seven days each time.  The 
veteran reported that he treated the discomfort with over-
the-counter anti-inflammatory medications and elevation.  As 
of the date of the examination, the veteran reported missing 
one day of work in 1993 because of pain.  On examination, the 
left testicle was normal in size (4 x 2 cm) and consistency.  
The diagnosis was history of 1983 right orchiectomy for 
testicular torsion with left orchiopexy with intermittent 
left testalgia.

A review of the record on appeal shows that, in June 1994, 
Dr. Hodsman referred the veteran to Dr. Warshawsky to obtain 
a second opinion regarding his left testicle pain.  Dr. 
Warshawsky, in a June 1994 letter, reported that the 
veteran's history included a 1983 right orchiectomy and left 
orchiopexy for torsion with a mild postoperative infection 
that required drainage.  Thereafter, the veteran reported 
recurrent left testicular pain with moderate tenderness, but 
no induration or swelling, that has gradually increased in 
severity and frequency.  It was also noted that the pain 
improved with rest, support, and anti-inflammatory 
medication.  The veteran also reported occasional dysuria and 
variable urine flow strength.  However, he otherwise denied 
any voiding difficulty.

On examination, his right testicle was noted to be surgically 
absent and his left testicle was in a normal position without 
mass or induration.  There was moderate tenderness, 
particularly superiorly and posteriorly.  Urinalysis was 
unremarkable.  Thereafter, it was opined that the etiology of 
the veteran's ". . . chronic, left-sided testicular pain is 
not obvious.  Although, he might have low-grade chronic 
epididymitis, there is no induration or swelling that would 
confirm this.  Other etiologies are very obscure."  It was 
also reported that there was very little likelihood that an 
operative procedure would prove to be of benefit to the 
veteran.  Thereafter, given the veteran's assertion that he 
could function adequately by continuing to self-medicate his 
pain with anti-inflammatory medications, elevation, and rest, 
it was opined that no additional therapy would be worth 
contemplating at this time.

The veteran testified at personal hearings in March 1994 and 
April 1995.  At those hearings, he testified that he had 
daily "mild" pain that rated a 2 or 3 on a scale of 1 to 10 
which pain periodic increased to "severe" pain that he rated 
as a 5 or 6 during these flare-ups.  He also complained of 
tenderness.  As to flare-ups, they were caused by activity 
and hot weather and occurred two to three times a week.  The 
veteran treated the pain with rest, over-the-counter 
medications, and by wearing a support.  The above reduced, 
but did not stop, the pain.  As to lost time from work, since 
March 1994 he had lost three days because of the pain.  
However, the veteran thereafter reported that he worked with 
the pain on a daily basis and would only not go to work when 
the pain was so severe that he needed to either stay home to 
treat it or see a doctor.  Next, the veteran reported that he 
does not see doctors very often because he already has all 
the medications they tell him to get and he knows what they 
will tell him to do to reduce the pain.  However, when the 
pain gets so severe that it causes him to be bent over, he 
will seek medical help.  As to the problems caused by his 
service connected disability, he reported that it limited his 
lifting to approximately 20 or 25 pounds, restricted all his 
physical activities, limited his enjoyment as well as the 
frequency of his sexual activities, caused him to be 
uncomfortable while sitting for prolonged periods of time 
while at night school.  The veteran also reported that he had 
fathered two children since his surgery, doctors have told 
him that his problem is one he will have to live with for the 
rest of his life, surgery only stands a 50/50 chance of 
working to reduce his chronic pain, and recent testing did 
not show any physical problem with the testicle.  Lastly, the 
veteran reported that he had problems with infections for 
which he was placed on antibiotics and had been diagnosed 
with epididymitis.

In May 1999, the veteran appeared for a VA examination.  At 
that time, the examiner noted that he had both reviewed the 
record on appeal and examined the veteran.  As to the 
veteran's medical history, it was once again noted that the 
veteran, in 1983, had an acute torsed testicle that resulted 
in excision and loss of his right testicle and the left 
testicle being sutured to the bottom of the scrotal sac to 
prevent torsion.  In the post operative period, the veteran 
developed a scrotal infection and that required an additional 
week of hospitalization.  Prior to discharge, and at 
discharge, the veteran complained of a pain in his left 
testicle (a/k/a "testalgia"). 

Next, the veteran reported that, since the 1983 surgery, he 
had had consistent episodes of left-sided testalgias.  
Specifically, he reported that he had episodes of pain three 
or four times a month that last two to three days, and these 
times he had extreme sensitive, soreness, and pain.  During 
episodes, he cannot have sexual intercourse, move very 
quickly, or do heavy work including heavy pulling and 
pushing.  During episodes, he wears a jock strap/scrotal 
support, sits in the tube, and iced down the left testicle.  
In addition, the veteran reported that his pain during a 
flare-up required that he stay extremely still and take pain 
medicine.  Thereafter, the veteran complained that his 
problems restricted him from sports because of the extreme 
vulnerability of his left testicle.  Treatment options given 
the veteran included clipping the left epididymis and 
removing the suture that packs the left testicle down.  
However, given the risk to his remaining testicle, no 
subsequent surgical action had been undertaken.

On examination, the veteran wore a scrotal support, had a 
large testicle (50 percent larger than average) that was 
normal in texture, and lying crossways in its scrotal sac.  
There was a slight increase in size of his left spermatic 
cord, but it did not feel particularly tender.  However, 
there was no acute testalgia present.

Thereafter, the examiner opined that the veteran had

[r]ecurrent episodes of testalgia.  This 
has been chronic.  It has been an 
occurrence since late 1983.  The 
condition does affect his daily life and 
ability to do any active sports or very 
active activities.  It does impair him 
for several days, as much as once a week 
or once every ten days, and impairment is 
mostly having his activities greatly 
slowed down, necessitating that he wear a 
particular testicular brace or support 
and from time to time have to ice the 
testicle.  

It is apparent from my review of the 
records and speaking with [the veteran], 
that this has been a condition that has 
began in 1984 and has not remitted since 
that time.

Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
However, when an unlisted condition is encountered, it will 
be permissible to rate on the basis of a closely related 
disease or injury in which not only the function affected, 
but the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2001).  In cases where the 
original rating assigned has been appealed, consideration 
must be given to whether the veteran deserves a higher 
evaluation at any point during the pendency of the claim 
(i.e., a "staged" rating).  Fenderson v. West, 
12 Vet. App. 119 (1999).

Historically, the veteran was service connected for a left 
orchiopexy with testalgia and the RO has most recently rated 
it as 10 percent disabling, effective from March 9, 1992, 
under 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7599-7525 
(chronic epididymo-orchitis).  See hearing officer decisions 
dated in April 1994 and September 1995; RO decisions dated in 
May 1994 and March 1999; and Board decision dated in November 
1998.

Before addressing the question of the propriety of a higher 
evaluation for the veteran's a left orchiopexy with 
testalgia, it should be pointed out that the provisions for 
rating genitourinary system disorders was revised during the 
pendency of the veteran's appeal, effective February 17, 
1994.  See 59 Fed. Reg. 2527 (Jan. 18, 1994); 59 Fed. Reg. 
14567 (Mar. 29, 1994); 59 Fed. Reg. 46339 (Sept. 8, 1994).  
Therefore, adjudication of the claim must now include 
consideration of both the old and new criteria.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  This rule of adjudication 
requires that the criteria most favorable to the veteran's 
claim be used.  Id.  (The Board notes that the veteran was 
advised of the old and new criteria by the RO in the most 
recent supplemental statement of the case.)

Under the new schedular criteria, Diagnostic Code 7525 
provides that chronic epididymo-orchitis is to be rated as a 
urinary tract infection with tubercular infections to be 
rated in accordance with 38 C.F.R. §§ 4.88b or 4.89.  
38 C.F.R. § 4.115b (2001).

Urinary tract infections requiring long-term drug therapy, 
one to two hospitalizations per year and/or requiring 
intermittent intensive management warrants a 10 percent 
rating.  38 C.F.R. § 4.115a (2001).  Urinary tract infection 
where the evidence shows recurrent symptomatic infection 
requiring drainage and frequent hospitalization (greater than 
two times per year) and/or requiring continuous intensive 
management warrants a 30 percent rating.  Id.

Under the old criteria, Diagnostic Codes 7525 provided that 
epididymo-orchitis, with tubercular infections, was to be 
rated as 100 percent disabling if active and, if inactive, 
was to be rated in accordance with 38 C.F.R. §§ 4.88b or 
4.89.  38 C.F.R. § 4.115a (1993).

Initially, the Board notes that the record on appeal is 
clearly negative for evidence of tubercular infection or 
urinary tract infections.  See 38 C.F.R. § 4.115a (1993); 
38 C.F.R. §§ 4.115a, 4.115b (2001); Also see VA and/or 
private treatment records, dated from March 1992 to December 
1999; VA examinations dated in September 1993 and May 1999; 
and Dr. Warshawsky's June 1994 letter.  Accordingly, under 
Diagnostic Code 7525, a higher evaluation is not warranted 
under either the old or new criteria.  38 C.F.R. § 4.115a 
(1993); 38 C.F.R. §§ 4.115a, 4.115b (2001).

(Parenthetically, the Board notes that, while the record on 
appeal shows the veteran's occasional complaints, diagnoses, 
or treatment for a voiding disorder, it does not show his 
complaints, diagnoses, or treatment for a urinary tract 
infection.  Moreover, voiding disorders were seen universally 
attributed to non service connected disabilities.  Therefore, 
they cannot be taken into account in evaluating the current 
severity of the veteran's service connected left orchiopexy 
with testalgia.  See 38 C.F.R. § 3.303 (2001).)

Next, the Board notes that the Court has held that the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Therefore, based on the lack of 
medical evidence of adverse tubercular symptomology or 
urinary tract infections in this case, the Board will next 
consider whether another rating code is "more appropriate" 
than the one used by the RO.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).

Given the location of the veteran's service connected 
disorder as well as the veteran's documented complaints of 
chronic pain with episodic flare-ups, the Board finds that 
potentially applicable rating criteria include Diagnostic 
Codes 7523 (atrophy of the testis), 7524 (removal of testis), 
8728 (neuralgia of the obturator nerve), and 8730 (neuralgia 
of the ilio-inguinal nerve).  38 C.F.R. §§ 4.115b, 4.124 
(2001).

Under both the new and old rating criteria, Diagnostic 
Code 7523 provides a higher, 20 percent rating, for complete 
atrophy of both testis.  38 C.F.R. § 4.115a (1993); 38 C.F.R. 
§ 4.115b (2001).  Likewise, under both the new and old rating 
criteria, Diagnostic Code 7524 provides a higher, 30 percent 
rating, for removal of both testis.  Id.

As to neuralgia, controlling regulations provide that 

[n]euralgia, cranial or peripheral, 
characterized usually by a dull and 
intermittent pain, of typical 
distribution so as to identify the nerve, 
is to be rated on the same scale, with a 
maximum equal to moderate incomplete 
paralysis.  See nerve involved for 
diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may 
be rated up to complete paralysis of the 
affected nerve.  38 C.F.R. § 4.124 
(2001).  

Under both Diagnostic Codes 8728 and 8730, the code sections 
that rate those nerves that run closest to the veteran's 
testes (i.e., the obturator nerve and ilio-inguinal nerves), 
provides that mild to moderate paralysis is rated as non 
compensably disabling and severe to complete paralysis is 
rated as 10 percent disabling.  38 C.F.R. § 4.124a (2001).

A review of the record on appeal does not show that the 
veteran has atrophy of his left testicle or loss of both 
testis.  See VA examinations dated in September 1993 and May 
1999; VA treatment record dated in January 1994; and Dr. 
Warshawsky's June 1994 letter.  Accordingly, a higher 
evaluation is not warranted under either the old or new 
criteria for rating genitourinary system disorders.  See 
38 C.F.R. § 4.115a (1993); 38 C.F.R. § 4.115b (2001).

Likewise, a review of the record on appeal shows a well-
documented history of left testis/scrotal pain.  However, 
because the veteran has already been assigned the highest 
award possible under both Diagnostic Code 8728 and Diagnostic 
Code 8730, a higher evaluation cannot be assigned under 
either of these code sections as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 6 (1994).

Next, the Board notes that the Court in Esteban v. Brown, 
6 Vet. App. 259, 261 (1994), held, in cases were the record 
reflects that the veteran has multiple problems due to 
service-connected disability, it is possible for a veteran to 
have "separate and distinct manifestations" from the same 
injury, permitting separate disability ratings.  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Id.  

Because the record on appeal shows that the veteran's 
service-connected disability includes an orchiopexy and, by 
definition, an orchiopexy would result in a post operative 
scar, the Board will consider whether the veteran is entitled 
to a separate compensable rating for this scarring under 
either Diagnostic Code 7803, 7804, or 7805.  38 C.F.R. 
§ 4.118 (2001).  In this regard, it should be noted that 
there is no evidence in the record to suggest that the 
scarring is symptomatic.  Therefore, a separate rating is not 
warranted under Diagnostic Code 7803, 7804, or 7805.

Based on the argument made at the veteran's personal hearings 
and written statements to the RO, and statements to VA 
examiners (i.e., he had severe testis pain approximately 
three to four days every week and this caused him to lose 
time from work and restricted his every activity), the Board 
has given consideration to the potential application of 
38 C.F.R. § 3.321(b)(1).  Although the veteran has described 
his pain as being so bad that he had lost time from work, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  Id.  The current 
evidence of record does not demonstrate that his testis pain 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  In fact, at his July 
1995 personal hearing, the veteran testified that he had only 
lost three days of work since March 1994.  Similarly, in the 
June 1994 letter from Dr. Warshawsky's, it was noted that the 
veteran reported that he could function adequately despite 
his pain.  It is undisputed that his service-connected 
disability has an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2001).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that criteria for 
submission for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  Accordingly, 38 C.F.R. § 3.321(b)(1) 
does not provide an additional basis for an initial 
evaluation in excess of 10 percent for the veteran's service-
connected a left orchiopexy with testalgia.

Finally, the current level of disability shown is encompassed 
by the rating assigned and with due consideration to the 
provisions of 38 C.F.R. § 4.7, a higher evaluation is not 
warranted for any portion of the time period under 
consideration.  The Board has considered staged ratings, 
under Fenderson, supra, but concludes that they are not 
warranted as the veteran's left orchiopexy with testalgia is 
not shown to have been more disabling throughout the period 
of time during which his claims has been pending.  Id.


ORDER

An initial evaluation in excess of 10 percent for a left 
orchiopexy with testalgia is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

